EXHIBIT 10.1

 

FORM OF SUBSCRIPTION AGREEMENT

 

Emmaus Life Sciences, Inc.

21250 Hawthorne Blvd.

Suite 800

Torrance, CA 90503

 

Ladies and Gentlemen:

 

1.             Subscription.  The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from Emmaus Life
Sciences, Inc., a Delaware corporation (the “Company”), the number of common
stock, par value $0.001 (USD) per share (the “Shares”) set forth on the
signature page hereof at a purchase price of $4.50 (USD) per Share.

 

This subscription is submitted by the Purchaser in accordance with and subject
to the terms and conditions described in this subscription agreement (this
“Subscription Agreement”), relating to the private placement offering (the
“Offering”) by the Company of up to $40,000,000 in aggregate purchase price of
Shares (the “Maximum Amount”) and not less than $1,600,000 of Shares in the
First Closing (as defined below) and not less than $8,000,000 of Shares in the
first subsequent Closing following the First Closing, provided that the Company
may, in its discretion, accept a lesser number of Shares in connection with any
Closing.  The minimum purchase amount per Purchaser is eleven thousand one
hundred and twelve Shares (11,112) ($50,000), provided that the Company may, in
its discretion, accept subscriptions for a lesser number of Shares.

 

Upon the basis of the representations and warranties, and subject to the terms
and conditions, set forth herein, the Company agrees to issue and sell the
Shares to the Purchaser at the applicable Closing for the aggregate purchase
price set forth on the signature page hereto (the “Subscription Price”).

 

2.             Payment.  The Purchaser encloses herewith a check payable to, or
will make a wire transfer payment to, “Emmaus Life Sciences, Inc.” in the full
amount of the purchase price of the Shares being subscribed for.  Wire transfer
instructions are set forth on the instruction page accompanying this
Subscription Agreement.  Such funds will be held for the Purchaser’s benefit,
and will be returned promptly, without interest or offset, if the Purchaser’s
subscription is not accepted by the Company for any reason or no reason or the
Offering is terminated pursuant to its terms by the Company prior to the
applicable Closing (as hereinafter defined).

 

3.             Deposit of Funds.  All payments made as provided in Section 2
above shall be deposited by the Company in a segregated non-interest-bearing
account until the earliest to occur of: (a) the Closing (herein defined) of the
sale of the Shares being purchased pursuant to this Subscription Agreement in
accordance with the Offering terms, (b) the rejection of such subscription or
(c) the termination of the Offering by the Company.  The Company may continue to
offer and sell the Shares and conduct additional closings for the sale of
additional Shares after the initial closing of the Offering (the “First Closing”
and, together with subsequent closings, the “Closings” and each a “Closing”) and
until the termination of the Offering.  In the event that the Company does not
effect a closing of the Offering on or before January 31, 2016 (the “Initial
Offering Period”), which period may be extended without notice to Purchasers by
the Company, in its discretion to a date no later than earlier of (i) the date
on which the Maximum Amount has been reached, (ii) the termination of the
offering by the Company or (iii) April 6, 2016 (the “Termination Date,” with
this additional period, together with the Initial Offering Period, being
referred to herein as the “Offering Period”), the Company will refund all
subscription funds, without deduction, offset and/or interest accrued thereon,
and will return the subscription documents to each Purchaser.  If the Company
rejects a subscription, either in whole or in part (which decision is in its
sole discretion), the rejected subscription funds or the rejected portion
thereof will be returned promptly

 

--------------------------------------------------------------------------------


 

to such Purchaser without interest accrued thereon.  The Purchaser understands
and agrees that this subscription is made subject to the condition that the
Shares to be issued and delivered on account of this subscription will be issued
only in the name of and delivered only to the Purchaser.

 

4.             Acceptance of Subscription.  The Purchaser understands and agrees
that the Company, in its sole discretion, reserves the right to accept or reject
this or any other subscription for Shares, in whole or in part, and for any
reason or no reason, notwithstanding prior receipt by the Purchaser of notice of
acceptance of this subscription.  The Company shall have no obligation hereunder
until the Company shall execute and deliver to the Purchaser an executed copy of
this Subscription Agreement.  If this subscription is rejected in whole or the
Offering is terminated, all funds received from the Purchaser will be returned
without interest or offset, and this Subscription Agreement shall thereafter be
of no further force or effect.  If this subscription is rejected in part, the
funds for the rejected portion of this subscription will be returned without
interest or offset, and this Subscription Agreement will continue in full force
and effect to the extent this subscription was accepted.

 

5.             Representations and Warranties, Acknowledgments, and Agreements.

 

5.1       Of the Purchaser.  The Purchaser hereby acknowledges, represents,
warrants and agrees to and with the Company as follows:

 

(a)             The Purchaser is aware that an investment in the Shares involves
a significant degree of risk, and has carefully read the Company’s periodic and
current reports filed with the United States Securities and Exchange Commission
(“SEC” or “Commission”) pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the rules and regulations promulgated
thereunder and, in particular, acknowledges that the Company is a development
stage company in a highly competitive business with limited assets and minimal
revenues to date; and, having had access to or having been furnished with all
such information or documents as the Purchaser has considered necessary
(including, without limitation, such filings with the SEC), has concluded that
it is able to bear those risks.

 

(b)             The offering and sale of the Shares has not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or any
state securities laws.  The Purchaser understands that the offering and sale of
the Shares is intended to be exempt from registration under the Securities Act,
by virtue of Section 4(a)(2) thereof and the provisions of Regulation D
promulgated thereunder (“Regulation D”), based, in part, upon the
representations, warranties and agreements of the Purchaser contained in this
Subscription Agreement, including, without limitation, the investor
certification (“Investor Certification”) immediately following the signature
page of this Subscription Agreement.

 

(c)             The Purchaser, as set forth in the Investor Certification
attached hereto, as of the date hereof is an “accredited investor” as that term
is defined in Regulation D (an “Accredited Investor”).

 

(d)             The Purchaser acknowledges that it has completed the Investor
Certification attached hereto, and that the information contained in such
Investor Certification is complete and accurate as of the date hereof.

 

(e)             Prior to the execution of this Subscription Agreement, the
Purchaser and the Purchaser’s attorneys, accountants, purchaser representatives
and/or tax advisors, if any (collectively, the “Advisors”), have received all
documents requested by the Purchaser, have carefully reviewed them and
understand the information contained therein.

 

--------------------------------------------------------------------------------


 

(f)              The Purchaser acknowledges that neither the SEC nor any state
securities commission or other regulatory authority has approved the Shares or
passed upon or endorsed the merits of the offering of the Shares.

 

(g)             Upon Purchaser’s request, all documents, records, and books
reasonably available to the Company without additional cost or expense
pertaining to the investment in the Shares have been made available for
inspection by such Purchaser and its Advisors, if any.

 

(h)             The Purchaser and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Shares, the
business and financial condition of the Company, and all such questions have
been answered to the full satisfaction of the Purchaser and its Advisors, if
any.

 

(i)              In evaluating the suitability of an investment in the Company,
the Purchaser has not relied upon any representation or information (oral or
written) other than as set forth in this Subscription Agreement, the Company’s
publicly available filings with the SEC and any information statement provided
by the Company expressly for the purpose of supplementing such disclosures
(each, an “Information Statement”); provided, that the Purchaser acknowledges
and agrees that the Company is not presently current in its SEC filings and has
not filed any SEC reports, and makes no representation or warranty with respect
to, any information with respect to the Company after March 31, 2015 unless
provided in an Information Statement.

 

(j)              In connection with the Offering and sale of the Shares,
Purchaser is unaware of, is in no way relying on, and did not become aware of
the Offering of the Shares through or as a result of, any form of general
solicitation or general advertising including, without limitation, any
registration statement relating to the offering and sale of securities of the
Company filed with the SEC prior to the date hereof, or any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media or broadcast over television, radio or the internet (including,
without limitation, internet “blogs,” bulletin boards, discussion groups and
social networking sites), and is not subscribing for the Shares and did not
become aware of the Offering of the Shares through or as a result of any seminar
or meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally, and did not become aware of the
Offering of the Shares through or as a result of any activity undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for any of the Shares being
offered.

 

(k)             Except as previously disclosed in writing to the Company, the
Purchaser has taken no action that would give rise to any claim by any person
for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby and, in turn, to
be paid to its selected dealers, and in all instances the Purchaser shall be
solely liable for any such fees and shall indemnify the Company with respect
thereto pursuant to Section 6 of this Subscription Agreement.

 

(l)              The Purchaser, together with its Advisors, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Shares and the Company and to make an
informed investment decision with respect thereto.

 

(m)            The Purchaser is not relying on the Company or any of their
respective employees or agents with respect to the legal, tax, economic and
related considerations of an investment in the Shares, and the Purchaser has
relied on the advice of, or has consulted with, only its own Advisors,

 

--------------------------------------------------------------------------------


 

if any, whom the Purchaser has deemed necessary or appropriate in connection
with its purchase of the Shares.

 

(n)             The Purchaser is acquiring the Shares solely for such
Purchaser’s own account for investment purposes only and not with a view to or
intent of resale or distribution thereof in violation of any applicable
securities laws, in whole or in part.  The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Shares, and the Purchaser has no plans to enter into any such
agreement or arrangement.  In addition, the Purchaser (i) does not presently
have any agreement, plan or understanding, directly or indirectly, with any
person or entity to distribute or effect any distribution of any of the
securities included in the Shares (or any securities which are derivatives
thereof) or through any person or entity, (ii) is not a registered broker-dealer
under Section 15 of the Exchange Act or an entity engaged in a business that
would require it to be so registered as a broker-dealer; and (iii) during the
period of five (5) business days immediately prior to the execution of this
agreement or the closing of its purchase of Shares, the Purchaser, did not, and
from such date and through the expiration of the 90th day following the date
hereof will not, directly or indirectly, execute or effect or cause to be
executed or effected any short sale, option, or equity swap transaction in or
with respect to the Company’s Common Stock or any other derivative security
transaction the purpose or effect of which is to hedge or transfer to a third
party all or any part of the risk of loss associated with the ownership of the
Shares by the Purchaser.

 

(o)             The Shares may not be pledged or otherwise transferred or
assigned to a third party as security for a margin loan or other loan at any
time prior to the earliest of (i) the date the Common Stock of the Company is
listed for trading on a national securities exchange, (ii) the date the Common
Stock of the Company is quoted on an automated quotation system, (iii) the date
the Common Stock of the Company listed or quoted for trading on the OTC Bulletin
Board, or (iv) the date prices for the Common Stock are first reported in the
“Pink Sheets” published by OTC Link LCC (or a similar organization or agency
succeeding to its functions of reporting prices). Notwithstanding any provision
herein to the contrary, the Company shall not be required to register any of the
Shares (in whole or in part) in the name of any person who acquired such Shares,
whether in whole or in part or directly or indirectly.

 

(p)             The Purchaser understands that because (i) the securities
included in the Shares are “restricted securities” and have not been registered
under the Securities Act and may not be offered for sale, sold, hypothecated or
otherwise disposed of unless registered under the Securities Act and applicable
state securities laws or exemptions from the registration requirements therefrom
are available, and (ii) if any transfer of the securities included in the Shares
is to be made in reliance on an exemption under the Securities Act, the Company
may require an opinion of counsel satisfactory to it that such transfer may be
made pursuant to such exemption, the Purchaser must bear the substantial
economic risks of the investment in the Shares indefinitely; and so long as the
Company deems appropriate legends shall be placed on the securities included in
the Shares to the effect that they have not been registered under the Securities
Act or applicable state securities laws, which legends shall be in substantially
the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) AND PARALLEL STATE EXEMPTIONS THEREFROM, AND,
ACCORDINGLY, MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED FOR VALUE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR

 

--------------------------------------------------------------------------------


 

IN A TRANSACTION (INCLUDING, WITHOUT LIMITATION, A PLEDGE IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES WHERE THE
PLEDGEE ACKNOWLEDGES THE RESTRICTIONS ON TRANSFER OF SUCH SECURITIES) NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.”

 

Appropriate notations will be made in the Company’s stock books to the effect
that the securities included in the Shares have not been registered under the
Securities Act or applicable state securities laws.  Stop transfer instructions
will be placed with the transfer agent, if any, of the Shares.  There can be no
assurance that there will be any market for resale of the Shares nor can there
be any assurance that such securities will be freely transferable at any time in
the foreseeable future.

 

(q)             No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Purchaser
or any of the Purchaser’s affiliates is required for the execution of this
Agreement or the performance of the Purchaser’s obligations hereunder,
including, without limitation, the Purchase of the Shares by the Purchaser.

 

(r)              The Purchaser has adequate means of providing for such
Purchaser’s current financial needs and foreseeable contingencies and has no
need for liquidity of its investment in the Shares for an indefinite period of
time.

 

(s)              The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; or (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Shares, such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Shares, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound

 

(t)              If an entity, the Purchaser has its principal place of business
or, if a natural person, the Purchaser has its primary residence, in the
jurisdiction (state and/or country) set forth immediately below such Purchaser’s
name on the signature page hereto.

 

--------------------------------------------------------------------------------


 

(u)             The Purchaser and its Advisors, if any, have had the opportunity
to obtain any additional information, to the extent the Company had such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained in all
documents received or reviewed in connection with the purchase of the Shares and
have had the opportunity to have representatives of the Company provide them
with such additional information regarding the terms and conditions of this
particular investment and the financial condition, results of operations,
business of the Company deemed relevant by the Purchaser or its Advisors, if
any, and all such requested information, to the extent the Company had such
information in its possession or could acquire it without unreasonable effort or
expense, has been provided to the full satisfaction of the Purchaser and its
Advisors, if any.

 

(v)             Any information which the Purchaser has heretofore furnished or
is furnishing herewith to the Company is true, complete and accurate and may be
relied upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
Offering.  The Purchaser further represents and warrants that it will notify and
supply corrective information to the Company immediately upon the occurrence of
any change therein occurring prior to the Company’s issuance of the securities
contained in the Shares.

 

(w)            The Purchaser has significant prior investment experience,
including investment in non-registered, high risk securities.  The Purchaser is
knowledgeable about investment considerations in development-stage companies. 
The Purchaser is able to bear all risks of holding the Shares purchased
hereunder. The Purchaser has a sufficient net worth to sustain a loss of its
entire investment in the Company in the event that such a loss should occur. 
The Purchaser’s overall commitment to investments which are not readily
marketable is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Shares will not cause such commitment to
become excessive.  The investment is a suitable one for the Purchaser.

 

(x)             The Purchaser is satisfied that the Purchaser has received
adequate information with respect to all matters which it or its Advisors, if
any, consider material to its decision to make this investment.

 

(y)             Within five (5) days after receipt of a request from the
Company, the Purchaser will provide such information and deliver such documents
as may reasonably be necessary to comply with any and all laws and ordinances to
which the Company is subject.

 

(z)             THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT.  ANY REPRESENTATION TO THE CONTRARY
IS UNLAWFUL.

 

(aa)           (For ERISA plans only)    The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and

 

--------------------------------------------------------------------------------


 

impose other fiduciary responsibilities.  The Purchaser fiduciary or Plan (a) is
responsible for the decision to invest in the Company; (b) is independent of the
Company or any of its affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, the Purchaser fiduciary or Plan has
not relied primarily on any advice or recommendation of the Company or any of
its affiliates.

 

(bb)           The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>.  In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals(1) or entities
in certain countries regardless of whether such individuals or entities appear
on the OFAC lists.

 

(cc)           To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  The Purchaser agrees to promptly notify
the Company should the Purchaser become aware of any change in the information
set forth in these representations.  The Purchaser understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of the
Purchaser, either by prohibiting additional subscriptions from the Purchaser,
declining any redemption requests and/or segregating the assets in the account
in compliance with governmental regulations, and the Company may also be
required to report such action and to disclose the Purchaser’s identity to
OFAC.  The Purchaser further acknowledges that the Company may, by written
notice to the Purchaser, suspend the redemption rights, if any, of the Purchaser
if the Company reasonably deems it necessary to do so to comply with anti-money
laundering regulations applicable to the Company or any of the Company’s other
service providers.  These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs.

 

(dd)           To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,(2) or any immediate family(3)

 

--------------------------------------------------------------------------------

(1)           These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs.

 

(2)           A “senior foreign political figure” is defined as a senior
official in the executive, legislative, administrative, military or judicial
branches of a foreign government (whether elected or not), a senior official of
a major foreign political party, or a senior executive of a foreign
government-owned corporation. In addition, a “senior foreign political figure”
includes any corporation, business or other entity that has been formed by, or
for the benefit of, a senior foreign political figure.

 

(3)           “Immediate family” of a senior foreign political figure typically
includes the figure’s parents, siblings, spouse, children and in-laws.

 

--------------------------------------------------------------------------------


 

member or close associate(4) of a senior foreign political figure, as such terms
are defined in the footnotes below.

 

(ee)         If the Purchaser is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if the Purchaser receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities;
(3) the Foreign Bank is subject to inspection by the banking authority that
licensed the Foreign Bank to conduct banking activities; and (4) the Foreign
Bank does not provide banking services to any other Foreign Bank that does not
have a physical presence in any country and that is not a regulated affiliate.

 

5.2          Of the Company.  The Company hereby represents, warrants and agrees
to and with the Purchaser as follows:

 

(a)         the Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and has all necessary
corporate power and authority to own, lease, use and operate its properties and
to carry on its business as now being conducted and presently proposed to be
conducted; the Company and each of its subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which its ownership or leasing of assets, or the conduct of its business,
makes such qualification necessary; the Company has all necessary corporate
power and authority to execute and deliver this Agreement, to issue the Shares
and the securities included therein and to carry out the provisions of this
Agreement; and, upon execution and delivery, this Agreement will constitute a
valid and binding obligation of the Company enforceable in accordance with their
respective terms, except as enforcement may be limited by insolvency and similar
laws affecting the enforcement of creditors’ rights generally and the effect of
rules of law governing equitable remedies;

 

(b)         no consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company
or any of the Company’s affiliates is required for the execution of this
Agreement or the performance of the Company’s obligations hereunder, including,
without limitation, the sale of the Shares to the Purchaser;

 

(c)         neither the sale of the Shares nor the performance of the Company’s
other obligations pursuant to this Subscription Agreement will violate, conflict
with, result in a breach of, or constitute a default (or an event that, with the
giving of notice or the lapse of time or both, would constitute a default) under
(i) the certificate of incorporation or bylaws of the Company, (ii) any decree,
judgment, order or determination of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or any of the Company’s
properties or assets, (iii) any law, treaty, rule or regulation applicable to
the Company or (iv) the terms of any bond, debenture, note or other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed or trust or other instrument to which the Company is a
party or otherwise bound or to which any property of the Company is subject;

 

--------------------------------------------------------------------------------

(4)           A “close associate” of a senior foreign political figure is a
person who is widely and publicly known to maintain an unusually close
relationship with the senior foreign political figure, and includes a person who
is in a position to conduct substantial domestic and international financial
transactions on behalf of the senior foreign political figure.

 

--------------------------------------------------------------------------------


 

(d)         the Company has or, prior to the Closing, will have taken all
corporate action required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;

 

(e)         the Company has duly authorized the issuance of Shares and has
reserved for issuance all Shares issuable pursuant to this Offering;

 

(f)          the Shares when issued and paid for in compliance with the
provisions of this Agreement will be duly authorized and validly issued, fully
paid and non-assessable, will not be subject to preemptive, anti-dilution,
“poison-pill” or similar rights, will be free and clear of any security
interest, lien, claim or other encumbrance, and, based in part upon the
Purchaser’s representations and warranties contained in this Subscription
Agreement, will be issued in compliance with applicable federal and state
securities laws; provided, however, that any non-compliance with any such laws
shall be deemed to not contravene the representation and warranty set forth in
this Subsection 5.2(f) so long as such non-compliance (i) does not and, after
the passage of time, will not adversely affect the characterization of such
issuance as being duly authorized, valid, fully paid, non-assessable, not
subject to preemptive, anti-dilution, “poison-pill” or similar rights, and free
and clear of any security interest, lien, claim or other encumbrance, (ii) can
be remedied by the Company, and (iii) is promptly remedied by the Company after
the Company becomes so aware of it;

 

(g)         the sale of the Shares by the Company is not part of a plan or
scheme to evade the registration requirements of the Securities Act;

 

(h)         neither the Company nor any person acting on behalf of the Company
has offered or sold any of the securities included in the Shares by any form of
general solicitation or general advertising;

 

(i)          the Company has offered the securities included in the Shares for
sale only to (i) Accredited Investors or (ii) persons who are not a “U.S.
Person” within the meaning of Regulation S under the Securities Act (“Regulation
S”), in each case who by reason of their business and financial experience have
such knowledge, sophistication and experience in business and financial matters
as to be capable of evaluating the merits and risks of the investment in the
such securities;

 

(j)          to the extent corrected by a subsequent restatement, amendment or
supplement, all reports, schedules, forms, statements and other documents
actually filed by the Company under the Exchange Act for the two years preceding
the date hereof (the “SEC Reports”) complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder; and none of the SEC Reports, as of the time such SEC
Reports were filed, contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(k)         the financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement). Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments;

 

--------------------------------------------------------------------------------


 

(l)          since the date of the latest audited financial statements included
within the SEC Reports, and except as otherwise set forth in the SEC Reports or
supplemented by any SEC filings of the Company subsequent to the date hereof or
in any Information Statement, (i) the Company has not incurred any material
liabilities, direct or contingent, (ii) there has been no material adverse
change in the properties, business, results of operations, or condition
(financial or otherwise), affairs or prospects. of the Company and its
subsidiaries, taken as a whole, and (iii) there have been no transactions
entered into by the Company, other than those in the ordinary course of
business, which, as of the date of this Subscription Agreement, are material to
the Company; and

 

(m)          the Company has exercised reasonable care, in accordance with the
rules and guidance of the SEC, to determine whether any Covered Person (as
defined below) is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) through (viii) under the Securities Act (such
disqualifications, “Disqualification Events”). To the Company’s knowledge, no
Covered Person is subject to a Disqualification Event, except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the Securities
Act. The Company has complied, to the extent applicable, with any disclosure
obligations under Rule 506(e) under the Securities Act. “Covered Persons” are
those persons specified in Rule 506(d)(1) under the Securities Act, including
the Company; any predecessor or affiliate of the Company; any director,
executive officer, other officer participating in the offering, general partner
or managing member of the Company; any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power; any promoter (as defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of the sale of the
Shares; and any person that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of the
Shares (a “Solicitor”), any general partner or managing member of any Solicitor,
and any director, executive officer or other officer participating in the
offering of any Solicitor or general partner or managing member of any
Solicitor.

 

The Company has not made any representations or warranties to the Purchaser, and
the Purchaser has not relied upon any representations or warranties of the
Company, except as expressly set forth in this Section 5.2.

 

5.3          Representations and Warranties as of Closing.  Each of the
representations and warranties of the parties hereto set forth in Sections 5.1
and 5.2, respectively, and made as of the date hereof shall be true and accurate
as of the Closing applicable to the subscription made hereby as if made on and
as of the date of such Closing.

 

6.             Indemnification.  The Purchaser agrees to indemnify and hold
harmless the Company and its officers, directors, employees, agents, members,
partners, control persons and affiliates from and against all losses,
liabilities, claims, damages, costs, fees and expenses whatsoever (including,
but not limited to, any and all expenses incurred in investigating, preparing or
defending against any litigation commenced or threatened) based upon or arising
out of any actual or alleged false acknowledgment, representation or warranty,
or misrepresentation or omission to state a material fact, or breach by the
Purchaser of any covenant or agreement made by the Purchaser herein or in any
other document delivered in connection with this Subscription Agreement.

 

7.             Irrevocability; Binding Effect.  The Purchaser hereby
acknowledges and agrees that the subscription hereunder is irrevocable by the
Purchaser, except as required by applicable law, and that this Subscription
Agreement shall survive the death or disability of the Purchaser and shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives, and permitted assigns.  If
the Purchaser is more than one person, the obligations of the Purchaser
hereunder shall be joint and several and the agreements, representations,
warranties, and acknowledgments herein shall be deemed to be made by and be
binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives, and permitted assigns.

 

--------------------------------------------------------------------------------


 

8.             Modification.  This Subscription Agreement shall not be modified
or waived except by an instrument in writing signed by the party against whom
any such modification or waiver is sought.

 

9.             Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered by facsimile transmission or by e-mail
transmission, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, or (b) if to the
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 9).  Any notice or other
communication given by certified mail shall be deemed given at the time of
receipt thereof.  The Purchaser agrees that notice may be served upon the
Purchaser in accordance with the foregoing procedures.

 

10.          Assignability.  This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the Shares shall be made only in
accordance with all applicable laws.  Any assignment contrary to the terms
hereof shall be null and void and of no force or effect.

 

11.          Applicable Law.  This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of California applicable
to contracts to be wholly-performed within said State, and without regard to the
conflicts of laws principles thereof.

 

12.          Arbitration.  The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:

 

(a)         Arbitration is final and binding on the parties.

 

(b)         The parties are waiving their right to seek remedies in court,
including the right to a jury trial.

 

(c)         Pre-arbitration discovery is generally more limited and different
from court proceedings.

 

(d)         The arbitrator’s award is not required to include factual findings
or legal reasoning and any party’s right to appeal or to seek modification of
rulings by arbitrators is strictly limited.

 

(e)         The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.

 

(f)          Upon mutual agreement, all controversies which may arise between
the parties concerning this Subscription Agreement shall be determined by
arbitration pursuant to the rules then pertaining to the American Arbitration
Association in the City of Los Angeles, California.  The arbitration shall be
governed by the Federal Arbitration Act, 9 U.S.C. Sec.1-16, and the judgment
upon the award rendered by the arbitrators may be entered by any court having
jurisdiction thereof.  Any notice of such arbitration or for the confirmation of
any award in any arbitration shall be sufficient if given in accordance with the
provisions of this Subscription Agreement.  The parties agree that the
determination of the arbitrators shall be binding and conclusive upon them. 
 The arbitration tribunal will consist of one arbitrator. The place of
arbitration will be Los Angeles. The language to be used in the arbitral
proceedings will be English. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.

 

--------------------------------------------------------------------------------


 

13.          Blue Sky Qualification.  The purchase of Shares under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Shares from applicable federal and
state securities laws.  The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.

 

14.          Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.

 

15.          Confidentiality.  The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence, including
the fact that the Company is considering the transactions contemplated by this
Subscription Agreement. The Purchaser agrees not to divulge, communicate or
disclose, except as may be required by law or for the performance of this
Subscription Agreement, or use to the detriment of the Company or for the
benefit of any other person or persons, or misuse in any way, any confidential
information of the Company, including any scientific, technical, trade or
business secrets of the Company and any scientific, technical, trade or business
materials that are treated by the Company as confidential or proprietary,
including, but not limited to, ideas, discoveries, inventions, developments and
improvements belonging to the Company and confidential information obtained by
or given to the Company about or belonging to third parties. The Purchaser
further agrees not to trade in the Company’s securities on the basis of any such
nonpublic information.

 

16.          Miscellaneous.

 

16.1        This Subscription Agreement constitutes the entire agreement between
the Purchaser and the Company with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof.  The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party entitled to the
benefits of such terms or provisions.

 

16.2        The covenants, agreements, representations and warranties of the
Company and the Purchaser made, and the indemnification rights provided for, in
this Subscription Agreement shall survive the execution and delivery hereof and
delivery of the securities included in the Shares, regardless of any
investigation made by or on behalf of any party, and shall survive delivery of
any payment for the Subscription Price.

 

16.3        Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

16.4        This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original (including signatures
sent by facsimile transmission or by email transmission of a PDF scanned
document), but all of which shall together constitute one and the same
instrument.

 

16.5        Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

--------------------------------------------------------------------------------


 

16.6        Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 

16.7        The Purchaser understands and acknowledges that there may be
multiple closings for this Offering.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

Emmaus Life Sciences, Inc.

 

SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of        Shares at a price of $       per Share (NOTE: to be completed by
Purchaser) and executes the Subscription Agreement.

 

Date (NOTE: To be completed by Purchaser):

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

 

 

 

 

Print Name(s)

 

Social Security Number(s)

 

 

 

 

 

 

Signature(s) of Purchaser(s)

 

Signature

 

 

 

 

 

 

Date

 

Address

 

 

 

 

 

 

Fax Number

 

Email Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

 

 

 

 

Name of Entity

 

Federal Taxpayer Identification Number

 

 

 

 

 

 

By:

 

 

 

Name:

 

State of Organization

Title:

 

 

 

 

 

 

 

 

Date

 

Address

 

 

 

 

 

 

Fax Number

 

Email Address

 

 

Accepted:

 

 

 

EMMAUS LIFE SCIENCES, INC.

 

 

 

 

 

By:

 

 

Authorized Officer

 

 

--------------------------------------------------------------------------------


 

Emmaus Life Sciences, Inc.

INVESTOR CERTIFICATION

 

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial

 

 

I have a net worth in excess of $1 million, either individually or through
aggregating my individual holdings and those in which I have a joint, community
property or other similar shared ownership interest with my spouse. For purposes
of the foregoing net worth calculation, I have excluded the value of my/our
primary residence, after deducting any indebtedness secured by such primary
residence). (Total liabilities excludes any indebtedness that is secured by such
primary residence up to such primary residence’s estimated fair market value
(except that if the amount of such indebtedness outstanding at the date you
purchase the securities included in the Shares exceeds the amount outstanding 60
days before such date other than as a result of the acquisition of such primary
residence, the amount of such excess shall be included as a liability.

 

 

 

 

Initial

 

 

I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

 

 

 

 

Initial

 

 

I am a director or executive officer of Emmaus Life Sciences, Inc.

 

--------------------------------------------------------------------------------


 

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial

 

 

The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

Initial

 

 

The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.

Initial

 

 

The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.

Initial

 

 

The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.

Initial

 

 

The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.

Initial

 

 

The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

Initial

 

 

The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

Initial

 

 

The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.

Initial

 

 

The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

Initial

 

 

The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.

Initial

 

 

The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.

 

--------------------------------------------------------------------------------